&

ENVIRONMENTAL IMPACT ASSESSMENT FOR THE SOUTH EAST OREBODY FOR NFCA MINING PLC

EXECUTIVE SUMMARY

NFCA holds a Large Scale Mining License (7069HQLML) in the Chambishi Area
of Kalulushi District in the Copperbelt Province of the Republic of Zambia. The
license is valid for a period of 25 years starting from October 2009.

The company intends to invest about US$ US$832 million to develop and
operate the South East Ore body Project to process the ore deposit to
concentrate stage. The rationale of the project is to operate the South East Ore
body project to increase revenues for NFCA Mining Ple and provide employment
opportunities for Zambians. At construction, the project is expected to employ
500 to 1000 Zambians and at full production the project is expected to employ
5000 Zambians

NFCA commissioned MOKA Environmental Consultants of Kitwe to Conduct an
Environmental Impact Assessment for its South East Ore body Project and draw
its Environmental Management Plans.

The EIA Study
The EIA study was conducted and it consisted of the following phases:
e Ascoping meeting;
e Development of Terms of Reference;
e A review of documents and literature related to the project and in
particular NFCA proposed operations;
¢ Socio-economic analysis of the neighbouring settlements
e A Biophysical Baseline study
e Impact assessment of bio-physical and socio-economic environments
e Compilation of Social and Environmental Management Plans and
e Closure and Decommissioning Plans and costs

Project Activities

* The project activities planned will include the following:

e Development of construction camp

e Site clearance and preparation

¢ Construction Phase

* Operational Phase

* Decommissioning and Closure Phase and

¢ Post-closure Environmental and Social Monitoring Phase

Main Project Components

The proposed South East Ore body Project will have the following main
infrastructure:

MOKA ENVIRONMENTAL AND GEOTECHNICAL CONSULTANTS JULY 2011

Page 1
Table of Contents

1.0

INTRODUCTION.
THE EXPLORATION PROGRAM...
ENVIRONMENTAL ASPECTS
ENVIRONMENTAL IMPACTS IDENTIFICATION, ANALYSIS, AND MITIGATION MEASURES7
CONCLUSIONS...

ENVIRONMENTAL IMPACT ASSESSMENT FOR THE SOUTH EAST OREBODY FOR NFCA MINING PLC

¢ One main vertical shaft, one service shaft and two ventilation shafts

e Underground mining operation; tunnel development and extraction -Mining
Methods

* Three waste rock dump

e« Ametallurgical processing plant

e One Tailings disposal dump

Identified Impacts and Mitigation measures

Both positive and negative impacts of the proposed South East Ore body Project
were identified.

The positive impacts

The following positive impacts have been identified:

« Impacts on the local and National economy through increased income for
the;

« Government and the local authorities through payment of taxes and other
levies;

e Impacts on local community through creation of jobs and social welfare;

e Business opportunities to local suppliers and contractors and its multiplier
effect.

The negative impacts
The proposed project is likely to have the following potential negative impacts:

e Impacts on land and soil;

e Impacts on air quality;

e Impacts on surface water;

e Impacts on ground water;

e Impacts on health and safety;

e Impacts on Public Health and Safety;
e Impacts on Land use and Ecosystem;
* Impacts on Public infrastructure;

The EIA has proposed measures to mitigate the potential negative impacts of the
operations of the South East Ore body Project where they may arise.

Environmental Management and Monitoring
In order to ensure successful implementation of mitigation measures, parameter
monitoring and subsequent audits, Environmental Management Plans,

MOKA ENVIRONMENTAL AND GEOTECHNICAL CONSULTANTS JULY 2011

Page 2
ENVIRONMENTAL IMPACT ASSESSMENT FOR THE SOUTH EAST OREBODY FOR NFCA MINING PLC

Environmental Monitoring Plans and Social Management Plans have been
proposed.

Closure and Decommissioning

The study also looked at what will be done to restore the disturbed land.
Consequent to land restoration exercise, the land should be handed back to
government after the decommissioning process. The estimated cost of closure is
approximately US$4.28 million.

We trust that the development will have little effect on the natural biodiversity as
most of the area to be developed is already under exotic species cultivation and
that there will be positive impacts on both the local and National economies as a
result of the project. We therefore recommend to the Zambia Environmental
Management Agency to approve the project.

Mr Wang Chunlai
CEO — NFCA Mining Pic

Principal Members of the Impact Assessment Team Comprised of the following:
Prof. Kakoma Maseka — Environmental Scientist / Team Leader

Mr. Wilson Moono — Geologist / Geotechnical Engineer

Mr. Agabu Shane — Mining Engineer / Environmental Engineer

Dr. Fredrick Chileshe — Metallurgical Engineer

Ms. Concilia Monde — Ecologist / Flora — Fauna Specialist

Ms. Mwila Maseka — Social Scientist

Ms Maureen Mwewa - Social Scientist

MOKA ENVIRONMENTAL AND GEOTECHNICAL CONSULTANTS JULY 2011

Page 3
Water Quality

Siltation and contamination of surface water bodies may occur due to dust generated
from drill sites and access roads. Accidental spillage or leakage of oil at storage areas
or at the drill site may also cause minimal groundwater contamination.

Mitigation measures

e Access tracks will be sprayed with water or molasses.

« Wet drilling technique will be employed through injection of water into the drill
hole thereby minimizing dust generation at the drill rig.

* Oil and fuel storage areas will be well paved and bunded to prevent leakage to
the soil.

¢ Drill sites will be cleaned as soon as the hole is completed to remove any spilled
materials and dispose them appropriately.

* All exploration vehicles and trucks will be regularly serviced to ensure that they
are in good working condition to minimize oil leakages

Flora/Vegetation
Clearance of vegetation during the preparation of access roads and drill pads may result
in moderate loss of vegetation in the area.

Mitigation measures
« Access roads will be prepared along pre-existing tracks to minimize loss of
vegetation.
* Cutting of bigger trees will be avoided by restricting drill pads away from bigger
trees.
¢ Cleared vegetation will be allowed to regenerate at the end of the project.

Fauna
There will be no significant impact on fauna in the area.

Soil
Accidental oil spillages and leakages at drill sites or oil storage facilities may lead to soil
contamination.

Mitigation measures
* Oil and fuel storage areas will be well paved and bunded to prevent leakage to
the soil.
* Drill sites will be cleaned as soon as the hole is completed to remove any spilled
materials and dispose of them appropriately.
* All exploration vehicles and trucks will be regularly serviced to ensure that they
are in good working condition to minimize oil leakages

Safety and Health

Dust generated during RC drilling may lead to occupational exposure to the drilling
crew. Dust generated during handling of samples and disposal of used sample bags

9

ENVIRONMENTAL
COMPONENT

ENVIRONMENTAL
IMPACT

NATUTURE
OF IMPACT

SOURCE
IMPACT

OF

SIGNIFICANCE
OF IMPACT

MITIGATION
MEASURES

RC Drilling

roads

Wet drilling will
be employed
through injection
of water into the
drill hole thereby
minimizing dust
generation at the
drill site

Noise and
Vibration

Increase in
ambient noise
levels

Negative

Trucks and 4x4

vehicles

RC Drilling

Moderate

All exploration
vehicles will be
regularly serviced
to ensure that
they are in good
working
condition; Where
the access road
passes close to
the villages,
convenient speed
limits will be
observed to
minimize noise
levels

Drilling sites are
far from the
villages; Workers
at the drill site will
be provided with
the necessary
Personal
Protective
Equipment (PPE)
to protect them
from the elevated
noise levels

Water Quality

Siltation and
contamination of
surface —_ water
bodies due to
dust generated
from drill sites
and access
roads

Negative

Dust generated
from access
roads and drill

sites

Low

Access tracks will
be sprayed with
water or
molasses to
minimize dust;
Wet drilling will
be employed
through injection
of water into the
drill hole thereby
minimizing dust
generation at the
drill site

Possible
groundwater
contamination

Negative

Oil spillages and
leakages at drill

sites or

oil

Low

Oil and — fuel
storage areas will
be well paved

ENVIRONMENTAL | ENVIRONMENTAL | NATUTURE | SOURCE OF | SIGNIFICANCE | MITIGATION
COMPONENT IMPACT OF IMPACT | IMPACT OF IMPACT MEASURES
pads and drill pads minimize loss of
preparation vegetation;
Cutting of bigger
trees will be
avoided by
restricting drill
pads away from
bigger trees;
Cleared
vegetation will be
allowed to
regenerate at the
end of the
project;
The project will ;
Employment require ; local oy ni 3
opportunities for | Positive labor throughout | Moderate at one aay
the local people the life of the cmpicyment
project
The project. will
Acquisition of impart new skills Priority will be
new skills by the | Positive See omer High alven toxthe oe
local people people through people for
training them on employment
the job
‘ Increase in the NFCA will
Increase. am number of facilitate
eee Negati immigrants High educational
particulary HIV egalve moving to the 'g programmes on
area in search of HIV and AIDS in
and AIDS a
employment _ the project area
The project will
Socio-economic lead to
improvements in
road
infrastructure
which will bring
about
subsequent
Improvement of improvements in
social other social | ||.
infrastructure in | Positive infrastructure; at pigh
Chambishi the moment

there are no
water supply
boreholes in the
area because it
is not possible to
bring drilling rigs
through the bad
access roads

Fauna

No _ significant
impact expected
to occur

4.0 ENVIRONMENTAL IMPACTS IDENTIFICATION, ANALYSIS, AND MITIGATION
MEASURES

Geological surface exploration drilling is by and large an environmental involvement by
virtue of the activity and associated activities being carriedout through partial
disturbance of undisturbed land or partially disturbed land.

The southeast orebody expansion project by NFC — Africa Mining Plc is located in
partially disturbed land that has to some extent re-stabilized to natural eco-system. The
area under consideration is semi-inhabited; one the southern side off the Chingola-
Kitwe road, the area is partially on mining surface rights and partially on a private farm
which has since been acquired by NFC — Africa Mining Plc. The southern orebodies and
service facilities such as shafts will be located in this area. On the northern side of the
Chingola — Kitwe road (N1 orebody), the area is largely under surface mining rights and
partially private. This area is currently occupied by squatter subsistence farming
communities.

Environmental impacts were identified on the basis of the information obtained from the
environmental baseline data that was gathered during a site visit to the project area.
Other impacts were identified during stakeholder discussions with officials from the
Forestry Department and Kalulushi Municipal Council. The identified impacts were
classified according to the nature of impact, that is positive or negative and significance
of impact. Impact significance was determined through consideration of such issues as
the likelihood of occurrence, the anticipated magnitude of impact, and duration of the
impact. The following possible impacts were identified:-

Positive impacts
¥ Employment opportunities for the local population
¥ Acquisition of new skills by the local people
v Improvement of social infrastructure close to the prospect

Negative impacts

y Dust generation along access roads and during Reverse Circulation (RC) Drilling
and sample handling and transport

¥ Increase in ambient noise and vibration levels

¥ Occupational and inadvertent exposure to dust hazards

¥ Loss of vegetation during access roads and drill pads preparation

¥ Accidental spillage and leakage of oil at storage areas and drill sites

y Potential increase in the spread of communicable disease such as HIV and AIDS

These impacts could in turn affect the quality of receptor environmental components
such as air quality, noise and vibration, water quality, soil and land use, and the
socio-economic environment. The possible impacts on respective environmental
components are summarized below together with the suggested mitigation
measures.

Since inception of operations, NFC —Africa Mining has been trying to expand its
operation to meet increased demand of Copper and Cobalt on the international market.
The first expansion was the west orebody, which was achieved in 2008. The current
exploration work is aimed at expanding the underground mining operation from current
Chambishi mine to Sabina area near the turnoff to Mufulira along the Chingola — Kitwe
toad.

2.0 THE EXPLORATION PROGRAM

NFC-Africa Mining Ple has identified a potential for eastward expansion of the
underground mining activities to exploit both Copper and cobalt. The potential area runs
from the current Chambishi mine to the Sabina — Mufulira road almost parallel to the
Chingola - Kitwe road. The identified resources lie on both the southern side of the road
(near Chambishi current mining operations) and on the northern from Lusala stream to
Hybrid poultry farm on the western side of Mufulira road - N2 and N1 orebody
respectively (see figure1 above)

Historical information indicates existence of an orebody, southern off shoot of the
Chambishi basin where the current mining operations are taking place. The orebody
hosts both copper and cobalt in varying ranges both in grade and tonnage. The depth
location ranges from 500m in the east to about 2060m on the western end near the
Chambishi mine.

The exploration program is phased into three stages;

¢ Stage one was to do confirmatory drilling for the existence of economically viable
orebody in N1 and N2 orebodies or rich zones previously delineated from
historical drilling

* Stage two was to conduct the geotechnical exploration drilling of ground
condition at depth at locations where service facilities mainly service and
ventilation shafts will be.

e Stage three is to proceed with further verification of the quality and quantity of ore
in the zones outside zones N1 and N2 — dubbed S1 and $2. This stage is mainly
to carter for future expansion and sustainability of operations insurance.

NFC — Africa Mining Plc sought the expert experienced services of Sinomine Resource
Exploration Company Limited of China to conduct a detailed exploration to verify the
historical data on the existence of the southeast off shoot of the Chambishi basin
orebody. This work started with re-examination of the available data and delineated its
boundaries. The work started in earnest in December 2008 and by September 2009, the
zones had been identified and verification drilling commenced thereafter. The studies
identified two main resources; N1 and N2 orebodies separated by a barren zone. The
quantities identified are tabulated below in tables 1 & 2:

IF itn
| ee ed
ee
ky aa é
foo. = ater ——— —— 16000,

vrcsexiea |

Siammneniwa (E au

The expenditure on exploration of the Northern Area of the Southeast orebody project
was as follows:
US$ 2544000 was spent on exploration borehole drilling.

ENVIRONMENTAL IMPACT ASSESSMENT FOR THE SOUTH EAST OREBODY FOR NFCA MINING PLC

3.1.4.3 Minerals distribution characteristics of the Area

From regional correlation, copper ore deposit spreads out in parallel beds along
two flanks of Kafue anticline. There are Konkola Copper Mines, Nchanga Copper
Mines, Chambishi Copper Mines, Baluba and Luanshya etc. from northwest to
southeast in turn on the west of Kafue anticline and many large and ultra large
copper ore deposits such as Mufulira Copper Mine while Bwana Mkubwa Copper
Mines are on the east of it, thus becoming NW-SE metallogenic belt.

Chambishi Copper Mines is located in northern margin of Chambishi Basin within
central SW ore belt while southeast ore field is located in north-eastern flank of
Chambishi Basin whose whole altitude is controlled by structure of the basin

Stratum exposed in the field is mainly a series of metamorphic rocks of low-
medium metamorphic grade, forming basement and cover of ore deposit.
Basement is composed of Lufubu series and Muva series and its lithology is
schist, quartzite, gneissic granite and quartz-mica schist. Overlying sedimentary
cover Katanga super-group overlaps unconformably on the basement and it is
sedimentary-metamorphic formation transformed from a serious of non-marine
clastic rocks by metamorphism. Each stratum in the formation has conformable
contact relationship and can be divided into lower Roan, upper Roan, Mwashia
and Kundelungu from bottom to top. There are weathering residual and slope
washes of quaternary system on Katanga super-group.

Lower Roan: it overlaps unconformably on the basement and we can know that
its average thickness is 104.55 m by boreholes. This group stratum can be
divided into nine lithologic sections from bottom to top according to lithology

lithologic sections of lower Roan are respectively:
1. Transitional Conglomerate,
. Feldspathic Quartz Sandstone,
. Footwall Conglomerate
. Footwall Quartzite,
. Dolomite,
Mineralized Slate,
Upper Quarizite,
. Interbedded Argillaceous rock and Quartzite,
. Top Quarizite.

The Mineralized Slate section is a lamellar and banded structure. This is the
main ore-bearing horizon of the ore field and its lithology is black, grey black and
light grey argillaceous slate and sandy slate. It is a low metamorphic argillaceous
and dolomitic sandstone and sandy mudstone. It is located at a depth of 555.20-
1014.55 m and the thickness is between 1.25-31.25 m with an average thickness
is 17.91 m. This section is divided into footwall argillaceous slate ore body and

o©oMANnN DOA KRWN

MOKA ENVIRONMENTAL AND GEOTECHNICAL CONSULTANTS JULY 2011

Page 48

ENVIRONMENTAL IMPACT ASSESSMENT FOR THE SOUTH EAST OREBODY FOR NFCA MINING PLC

east of secondary risings in the central ore field. Thickness of argillaceous rock
zone is great in ore-bearing shale of the secondary basin and falling.

3.1.4.5 Ore Deposit Geology

Genesis of southeast ore deposit of Chambishi Copper Mine complies with rift
metallogenetic mode of ore deposit. Industrial type of ore deposit is metal
polysulphide ore deposit.

Southeast mining area of Chambishi Copper Mines is located in 7 km southeast
of main mining area. Mining area is 6 km long from east to west and 5 km wide
from north to south, having an area of 30 km’. Ore body occurs in a series low
metamorphic argillaceous and sandy slate and yielded in laminated form. They
are folded with surrounding rock. They extend from north to west overall,
complying with axial trend of fold structure in the main and plunges towards
northeast with inclination of about 5~15°. Altitude in part of section (low-lying
section) of ore body is different and ore body extends along its trend and
tendency steadily.

Ore body characteristics of north mineralized belt

The rich ore body on which the current project planning is based on is divided
into two sections. These lie on the northern side (N1) and southern side (N2) of
the Chingola — Kitwe road

N1 ore body: occurs in a series of low metamorphic argillaceous and sandy slate
and yielded in laminated form. They are folded with surrounding rock and located
in the north-western flank of syncline. Ore body resembles a “boot” as a whole
and extends from north to west. It complies with axial trend of fold structure in the
main, declining towards northeast with inclination of 5 -15° and being in line with
south-western flank of syncline substantially. Altitude in part of section (low-lying
section) of ore body is different. It is 2589 m long along the trend and 569 -
1237m wide along the tendency and extends along its trend and tendency
steadily.

In the horizontal direction, plane projection pattern of ore body is irregular
banded. In the vertical direction, ore body's buried depth is 550 -1000m and
extends from north to west declining towards northeast with inclination of 5-15°
and rises from SE to NW. True thickness is 2.32-21.68 m and average thickness
is 9.41 m. TCu grade is between 1.59%~5.95% and TCu average grade is 2.30%
and Co average grade is 0.116%.

N2 ore body: it is located on the southern side of Chingola road. Along the axis of
the ore body it stretches around 900m. In the horizontal direction, plane
projection pattern of ore body resembles an oval. In the vertical direction, ore
body pattern is in layers with buried depth of 960 -1079m. Inclination of ore body
is 0-15° and average inclination is 10°. Thickness is 2.58 -10.72m and average
thickness is 8.25m. TCu grade is between 1.92 - 2.29% and TCu average grade
is 2.46%.

MOKA ENVIRONMENTAL AND GEOTECHNICAL CONSULTANTS JULY 2011

Page 50

ENVIRONMENTAL IMPACT ASSESSMENT FOR THE SOUTH EAST OREBODY FOR NFCA MINING PLC.

4.0 Project Description
4.1 Introduction

NFCA Mining Plc intends to mine the Southeast Orefield (ore bodies N-2, N-1, S-
1 and S-2 ) which is located 7km away from the current Chambishi Copper Mine
on the southeast. The total copper ore reserves are estimated at 76,345,500
tonnes at an average grade of 2.18%. Production per annum is planned at
3,300,000 tonnes and this gives a total of 25 years of production.

The construction phase will start this year and it's estimated that it will take 5 —
5.5 years. This implies that production shall be scheduled for the second half of
2016.

The life of this mine can be estimated at 25 years of production plus five and half
years of construction. Roughly the project will take 30 years excluding years of
decommissioning and environmental rehabilitation.

The mine will be scheduled to produce 10,000 tonnes of ore per day and there
shall be 330 working days per annum. Work will be done in three eight hour
shifts.

The proposed project will gobble a total of US$832 million as total capital
investment. This cost includes include capital investment, total working capital
and interest on capital.

The project is expected to employ 500 to 1000 Zambians during construction and
5000 Zambians during the operational stage.

4.2 Historical Background

Chambishi Copper Mine was one of the mines under the Zambia Consolidated
Copper Mines Limited. It is located in Kalulushi District of the Copperbelt
Province of Zambia. Ore resources at Chambishi Copper Mine include the main,
footwall and southeast ore bodies

Mining of the main ore body started in 1963, initially using open cast and later
using underground mining. By 1978 it reached a production capacity of 6500
tonnes per day and in August 1987 production was suspended because of
several reasons, among them improper mining methods, lack of equipment, low
funding and low copper prices.

In 1991, the Zambian government began to implement privatisation of state-
owned companies and in 1996 China Nonferrous Metal Mining (Group) Company
bought the Chambishi Copper Mine through a competitive binding process and
on June 29, 1998 China Nonferrous Mining Company Limited signed a
development agreement with the Zambian Government in Beijing. This brought
about the establishment of NFC Africa Mining Plc, with equity 85% going to
China nonferrous Metal Mining Company Limited and 15% to the ZCCM — IH for
the Zambian Government.

MOKA ENVIRONMENTAL AND GEOTECHNICAL CONSULTANTS JULY 2011

Page 95

ENVIRONMENTAL IMPACT ASSESSMENT FOR THE SOUTH EAST OREBODY FOR NFCA MINING PLC

Figure 4.1; Location of Chambishi Town

4.4 Ore Reserves

Southeast Orefield covers an area of 30 km? with length of 6 km from east to
west and width of 5 km from south to north.

Southeast ore field is divided into south and north mineralisation zones or belts.
Cut off grades of between 1.5 - 1.75% and ore thickness of equal or greater than
2.5m have been used to define the boundaries of the four ore bodies in the
Orefield.

In the northern side mineralisation belt N-1 & N-2 have been defined and S-1 &
S-2 in the southern belt.

N-1 ore body has 46,473,400 tonnes of copper ore at an average grade of 2.30%
TCu and 55,030 tonnes of cobalt ore at an average grade of 0.118%.

Table 4.1: N-1 Ore Reserves

Mineral | Average |
Ore | Resource quantity (ten Weight grade (%) Metal Cu | Metal
body Code thousand ton) (t/m*) Tee |e (t) Co (t)
N-1 | 333 4647.34 2.6 2.30 | 0.118 | 1067070 | 55030

MOKA ENVIRONMENTAL AND GEOTECHNICAL CONSULTANTS JULY 2011

Page 97
ENVIRONMENTAL IMPACT ASSESSMENT FOR THE SOUTH EAST OREBODY FOR NFCA MINING PLC.

Seales 2203 |24 | 207 | s96.35 171241 | sone | ag [O14
633m(600~650m) | 207.41 | 2! Re 43.46 a [Q" | 404.75 ge | Sell
ae seasa [27 [011 270.20 |22 | O41
755m (500-860 soxes [27 |011 reas | 48 | 011
seater sores [29 [911 raise [15 [011
Soa oot rag | 29/011 seas [21 [0.11
peamL(350~400 | 554 gg | 22 | 0.12

m) 5 |5

san (300-350 aso1e | 22 | 012

apaml (260-200 11868 [21 | 011

tosamt 200-280 sae ~ 24 ott :

Total 4647.34 | 23 [O11 | 360.17 g° | S44 | aoes.79)| 8 ee

4.5 Shafts - Preparation/ Planning and Construction Phase

This phase shall include preparation of shaft sinking sites: clearing of site,
surveying, marking, and preparation of designs/ drawings and drilling of pilot
holes. The pilot holes are necessary as they shall provide data required before
the shaft is sank. Activities during preparation/planning and construction phase
will also include hoisting river and building sand for concrete and building mortar,
laterite for foundations and roads construction, aggregates for concrete and
construction of sub base and pavement, waste rock, cement, concrete blocks,
and other general building materials (e.g. timber, steel etc) to the project site

4.5.1 Main Shaft

The Main Shaft shall be located 355 metres away from the Kitwe — Chingola
Road (western side of the road) between exploration line No. 35 and 41, with X,Y

MOKA ENVIRONMENTAL AND GEOTECHNICAL CONSULTANTS JULY 2011

Page 99

ENVIRONMENTAL IMPACT ASSESSMENT FOR THE SOUTH EAST OREBODY FOR NFCA MINING PLC

Figure4.2: Main Shaft Hoisting System
4.5.2 Service Shaft

The Auxiliary/ service Shaft shall be located 290 metres away from the Kitwe —
Chingola Road (also on the western side of the road) between exploration line
No. 35 and 41, with x, y and z coordinates as 15288.000, 10750.000 and
1233.000 respectively. The shaft shall be round with a diameter of 7.2 metres
and depth of 1133 metres.

MOKA ENVIRONMENTAL AND GEOTECHNICAL CONSULTANTS JULY 2011

Page 101

ENVIRONMENTAL IMPACT ASSESSMENT FOR THE SOUTH EAST OREBODY FOR NFCA MINING PLC

4.5.3 South Ventilation Shaft

The South ventilation shaft will be located on the western side of the Kitwe —
Chingola Road 301metres. This position is southeast of N-1 Ore body and near
No.11 prospecting line with x, y and z coordinates as 14125.000, 9840.00 and
1218.000 respectively. The shaft shall be round with diameter of 6.5 metres and
depth of 668 metres. A pilot hole of 650 metres has already been drilled to
expedite the sinking of South Ventilation Shaft.

4.5.4 North Ventilation Shaft

The Ventilation Shaft shall be located on the western side of the Kitwe —
Chingola Road approximately 300 metres away. This position is between Ore
bodies N-1 and N-2 near prospecting line No.65 and closer to N-2 Ore body. The
shaft will be round with diameter 6.5 metres and depth of 936 metres. A pilot hole
will be drilled before the sinking of the north Ventilation Shaft.

4.5.5 Alternative 2: Shaft Locations and Design

Alternatively the main and service shafts shall be located between No. 23 and 29
prospecting lines with a special fresh air intake shaft, which shall be located at
west side of N-1 Ore body near No. 41 prospecting line. In this alternative the
special intake shaft shall be more than 500 m away from the Chingola — Kitwe on
the same side where all the shafts will be located. Road The north ventilation
shaft in this alternative will be located at west side of N-1 Ore body on No.47
prospecting line and the south ventilation shaft will be located at south side of the
N-1 Ore body near No. 11 prospecting line. All ventilation shafts shall be round
with diameter of 6.5 m. below are the positional coordinates and depth of the
shafts:

The head frame for the main shaft and the service shaft shall be 1222m and
1220m respectively. In this alternative the winding/ hoisting house installations
will be the same as in the preferred proposed design.

In addition alternative 2 will have a Special fresh air intake shaft which shall be
used as an air inlet for north mining area.

This alternative is not economical and has not been adopted.

Table4. 4: Alternative 2 for Shaft Location and Design

Shaft Name xX -|Y- Z- Depth | Diameter
Coordinate Coordinate | Coordinate | (m) (m)

Main Shaft 14813.700 10416.200 | 1222.000 | 1167 |6.5

Service Shaft 14739,000 10366.000 | 1220.000 | 1120 | 7.2

Special Intake shaft | 15280.000 10805.000 | 1235.000 | 935 6.5

MOKA ENVIRONMENTAL AND GEOTECHNICAL CONSULTANTS JULY 2011

Page 103

ENVIRONMENTAL IMPACT ASSESSMENT FOR THE SOUTH EAST OREBODY FOR NFCA MINING PLC.

LEGEND —
Ke ie \ ooo i

ih PPT Srpeecneed 3
Mele te i eR WA he “4

Figure4.4: Location of the Ore bodies

4.6 Shafts — Operational Phase
4.6.1 Main Shaft

The main shaft will serve as a down cast air intake and a double decked 23 m°
bottom-emptying skip with steel guides shall hoist ore and or waste and a
5600kW rating, JKMD5x4 (II) E ground-mounted multi-rope hoists in the
winding/hoist house shall run the skip up and down the main shaft.

4.6.2 Service Shaft

The auxiliary shaft shall serve as a down cast for fresh air intake into the mine
and shall also be used to take equipment in and out of the mine. It shall also be
used for man riding. It shall also be used to hoist materials in and out of the mine.

MOKA ENVIRONMENTAL AND GEOTECHNICAL CONSULTANTS JULY 2011

Page 105

ENVIRONMENTAL IMPACT ASSESSMENT FOR THE SOUTH EAST OREBODY FOR NFCA MINING PLC

4.7.4 North Ventilation Shaft

The main fans shall be uninstalled taken out of the plant and there shall be no
more air being up casted from underground. The shaft collar shall be blasted and
barricaded. The shaft collar shall be plugged, re-profiled and re-vegetated.
Warning signs shall be placed around the barricade.

4.7.5 Special Intake Shaft

The shaft collar shall be blasted. The shaft collar shall be plugged, re-profiled
and re-vegetated. Barricades and warning signs placed around.

4.8 Underground Infrastructure - Preparation/planning and
Construction Phase

4.8.1 Pump Chamber
The pump station shall be located at 1035mL.
4.8.2 Crushing Chamber

The main tips shall lead to the crusher chamber which shall be installed with two
sets of crushers at about 55m below Level 1033m.

Crushing chamber will be located at 1088mL between the main shaft and service
shaft.

4.8.3 Production and Tramming Levels

Levels at 753m, 903m and 1033m will be tramming levels / main haulages. The
service shaft will connect with various production levels through horse head
doors at 753mL, 833mL, 903mL, 933mL, and 1033mL and connect with the
crusher chambers at 1088 mL.

4.8.4 Mine Dewatering

It has been estimated that southeast ore body has the potential to discharge
between 42000 — 90000 m*/ d into the mine drainage.

4.8.4.1 Drainage system

The underground pump station, transformer substation and water sump will be
located around 1033mL.

4.8.4.2 Sludge Discharge system from the water sump

After the mud has settled to the bottom of the water sump, the clear water will be
pumped to water storage dam ready to be pumped to the surface and from the
bottom of the water sump all the sludge will be drained and or pumped out and
disposed of on top of the waste rock dump. This will enhance soil fertility for re-
vegetation. Alternatively the sludge will be disposed to the tailings dump.

MOKA ENVIRONMENTAL AND GEOTECHNICAL CONSULTANTS JULY 2011

Page 107
ENVIRONMENTAL IMPACT ASSESSMENT FOR THE SOUTH EAST OREBODY FOR NFCA MINING PLC

Ore Crushing Sequence

Upper |_,] Chain |_,| Revolting (__,) Lower |_,
ore bin gate crusher ore bin
Vibration |—»| Belt = Distributio ag Measuremen
feeder convey n trough t device
—>| Skip —+} Hoisted
Waste Rock Crushing Sequence
Upper ore Chain gate Revolting Lower ore
bin crusher bin
Vibration ——»| Belt Distribution Measurement
feeder conveyor trough device
—>| Skip —+| Hoisted

MOKA ENVIRONMENTAL AND GEOTECHNICAL CONSULTANTS JULY 2011

Page 109

ENVIRONMENTAL IMPACT ASSESSMENT FOR THE SOUTH EAST OREBODY FOR NFCA MINING PLC

4.9.8 Diesel Depot

Two 23,000 litres capacity diesel tanks shall be installed in the diesel deport and
all loaders, vehicles and any other machinery that use diesel shall refuel in the
diesel deport.

4.9.9 Waiting Room, Material Warehouse and Rock Drills Shop

Locomotives and Granby cars shall be repaired and maintained in the loco shop.
There shall be a waiting room for the workers to assemble in to receive their daily
safety act and work for each particular day. Accessories that are required by all
mining activities underground shall be stored in a materials warehouse. All rock
drills accessories like drill steels, shanks, bits etc shall be stored in the rock drills
shop

4.10 Underground Infrastructure — Closure/ Decommissioning Phase
4.10.1 Crushing Chamber

At closure the crushers will be uninstalled and taken out of the mine with any
accessories that could be reclaimed. The crushing chamber will then be
barricaded and decommissioned.

4.10.2 Pump Chamber
The pumps and any other accessories that can be reclaimed will be uninstalled

and hoisted to the surface of the mine and the chamber decommissioned.
ntrances to the chamber will be barricaded.

EB
4.10.3 Production and Tramming Levels
A

close power, compressed air and water supply will be disconnected.
Compressed air pipes and power supply cables and water pipes reclaimed and
brought to the surface of the mine. Entrances to production levels, draw cross
cuts, scrapper drifts, drives and tips barricaded and decommissioned.

On tramming levels water, electricity and compressed air shall be disconnected.
All pipe networks reclaimed and taken to the surface.

The trolley line, rails, locomotives and Granby cars taken to the surface and all
loops and haulages barricaded and decommissioned.

4.10.4 Mine Dewatering
4.10.4.1 Drainage system

The drainage network will continue to collect water from all working levels to the
pump chamber in the sumps.

MOKA ENVIRONMENTAL AND GEOTECHNICAL CONSULTANTS JULY 2011

Page 111
ENVIRONMENTAL IMPACT ASSESSMENT FOR THE SOUTH EAST OREBODY FOR NFCA MINING PLC.

Table4.6: Total Area to be covered by infrastructure

Building Type Area (m?)
1 Industrial 22573 ;
buildings
2 Office Block 585
3 Total 23158

Table4.7: Materials and Quantities of Materials

Material Quantity (t)
1 Steel 2939
2 Reinforcement 603
3 Cement 5539
4.11.2 Surface Ore Bin

The surface ore bins shall cover an area of 820 square metres and have
dimensions 2915m X28.8 m. It shall have reinforced raft concrete foundation,
reinforced wall. It shall consume 89 tonnes of steel and 442 tonnes of cement at
construction phase.

4.11.3 Flotation building

The flotation plant will be 90m X24m X15.5m in length, width and height
respectively. It shall be constructed of reinforced beam foundation, sandwich
steel slab and plasterboard wall. It shall consume a total of 184 tonnes of steel
and 450 tonnes of cement.

4.11.4 Main Building

The main building shall have axial dimensions of 90x72.87x18 metres in length,
width and height respectively. It shall be constructed of reinforced beam
foundation, sandwich steel slab and plasterboard wall. It shall consume a total of
990 tonnes of steel and 1450 tonnes of cement.

MOKA ENVIRONMENTAL AND GEOTECHNICAL CONSULTANTS JULY 2011

Page 113
ENVIRONMENTAL IMPACT ASSESSMENT FOR THE SOUTH EAST OREBODY FOR NFCA MINING PLC

4.11.13 Main Shaft Head Frame

Head frame for the main shaft shall be 32 metres tall, made of steel frames and
shall have a reinforced concrete foundation. It shall consume a total of 480
tonnes of steel and 150 tonnes of cement.

4.11.14 Service Shaft Head Frame

Head frame for the service shaft shall be 50 metres tall, made of steel frames
and shall have a reinforced concrete foundation. It shall consume a total of 690
tonnes of steel and 220 tonnes of cement.

4.11.15 Main Fan Electronic Control Room

The main fan electronic room will have axial dimensions of 6x6x6 metres in
length, width and height respectively. It shall have a reinforced concrete
foundation and sandwich steel slab wall. It shall consume a total of 2 tonnes of
steel and 1 tonnes of cement.

4.11.16 Maintenance building

The maintenance building shall have axial dimensions of 30x12x6 metres in
length, width and height respectively. It shall have a reinforced concrete
foundation, sandwich steel slab and a plasterboard wall. It shall consume a total
of 25 tonnes of steel and 20 tonnes of cement.

4.11.17 Hoist room of service shaft

The service shaft hoist room shall have axial dimensions of 21x18x15 metres in
length, width and height respectively. It shall have a reinforced concrete
foundation, sandwich steel slab and a plasterboard wall. It shall consume a total
of 25 tonnes of steel and 22 tonnes of cement.

4.11.18 Hoist room of main shaft

The main shaft hoist room shall have axial dimensions of 18x18x15 metres in
length, width and height respectively. It shall have a reinforced concrete
foundation, sandwich steel slab and a plasterboard wall. It shall consume a total
of 24 tonnes of steel and 20 tonnes of cement.

4.11.19 Main step-down substation

The main step down substation shall have axial dimensions of 27.5x10x12
metres in length, width and height respectively. It shall have a reinforced
concrete foundation, cast in place reinforced column and a masonry wall. It shall
consume a total of 52 tonnes of steel and 153 tonnes of cement.

4.11.20 Tailings conveying building

The tailings conveying building shall have axial dimensions of 48x21x5 metres in
length, width and height respectively. It shall have a reinforced concrete
foundation, sandwich steel slab and a plasterboard wall. It shall consume a total
of 70 tonnes of steel and 32 tonnes of cement

MOKA ENVIRONMENTAL AND GEOTECHNICAL CONSULTANTS JULY 2011

Page 115
ENVIRONMENTAL IMPACT ASSESSMENT FOR THE SOUTH EAST OREBODY FOR NFCA MINING PLC

concrete foundation, steel plate wall and a steel column. It shall consume a total
of 60 tonnes of steel and 20 tonnes of cement.

4.11.30 Service Roads

The total road network in the southeast Orefield is estimated to be 2.95
kilometres long. There will be three kinds of roads at the proposed southeast
Orefield depending on its functions and properties.

There shall be roads for ferrying of mine personnel from the township to the mine
site, roads that will be used for the transportation of waste rock to the waste rock
dump and the road for maintaining the tailings pipeline and dam.

——_—_——————————
MOKA ENVIRONMENTAL AND GEOTECHNICAL CONSULTANTS JULY 2011 Page 117

— = ASSESSMENT FOR THE SOUTH EAST OREBODY A ».. MINING PLC

building indexes Characteristics of bulding structure
mal ll Roof
he Name ofgimensions Lemane| =
puilding Buildin |Column lab teel|Cem
LxWx Hm) Erea (ar) pume foundation [eolumn Kelotor earing _[nsulation Fe fo co
m°) Foundation External wall internal wall 9 land waterwindows
structure
proofing
, einforced
yr focinickenindtesoxas — ror fea Eeveete ks 20
undation
, astic
einforced [
panteen —oxi2xab60 0s. (Foundation Sandwich Plasterboard POMOC! tee steel beamSandwich piel |, |,
eam ——bteel slab wall umn ksteel slab floors and
foundation jindows
ast-in- ”
lastic
Reinforced place
IRetum pum Foundation ISteel ISandwich steel
tation PPRIxoxs = figafitge Foundation nsconry wall Masonry wall [concrete feinforced Piattorn Steel beamBsandwich Bleel hs isa
foundation concrete indows
column
irculating ae
Water pum| er einforced place — |e.) Eh Lica
Ho [Station ump 36X9X6(324 944. beam ation Masonry wall Masonry wall Font jinforced a \Steel beam| feclsleb bes andt85 710
5,000m*-water| foundation concrete sae
tank olumn
ater pum]
station for
ast-in-
production Reinforced [place heres
i
4 and fifpump 3oxax670 ‘1620 been lMasonry wall Masonry wall boncrete feinfercea (Steel ‘Steel beamsandwich steel 160 i799
protection eam anetion Lenee” pletion fice! slab Hors and
[5,000m?.water| any
tank
B2m-high Reinforced
2 bteel head, concrete [Steel frame k4s0 [150
frame foundation

MOKA ENVIRONMENTAL AND GEOTECHNICAL CONSULTANTS JULY 2011

Page 119

ENVIRONMENTAL ACT ASSESSMENT FOR THE SOUTH EAST OREBODY 4 NFCA MINING PLC

Building indexes {Characteristics of building structure
ial
all Roof
Name ofimensions
INo,
© building Building [Structure {Column ‘Slab ors |SteelCement
LxWxH Mm) lareg (my NOME foundation [CO —[ovattorm) Bearing insulation fand wy ko
(m*) Foundation [External wall internal wall Etractuce f2nd _ waterjwindows
proofing
indows
Ist 7 ;
owing lastic
7 Reinforced
system Foundation Sandwich _ Plasterboard Stee! Sandwich steel
Po Buing cg 8X18X15— 120619440 boom {steel slab ee leameuea column Steel beam reel slab Hors and!®0 [110
uildings) indows
astic
forced :
Material ‘oundation Sandwich Plasterboard Rein! Steel [Sandwich ‘steel
?* Warehouse ffSX12x4 B40 2160 am steel slab wall Eenate , Polumn [Steel beam eteet stab [ioors and’? 4
[ indows
lastic
Reinforced
n Foundation |Sandwich Plasterboard Steel jandwich steel
22 [Fire house HOXex4 360 1440 ae tee! slab hall fs otumn \Steel beam| teel slab Moors and|!t (10
indows
astic
| ‘ Reinforced
Foundation |Sandwich fgrerbouis |Steel |Sandwich [steel
23 Guards’ room |12X6X2.8 \72 202 ae teel slab all sala [cohen Steel beam| teel slab Woors and2 2
indows
Reinforced ost in. PS boatdyog
i ncrete ast-in- for
Initiating Large arge : lace fon f199°S and
l24 |materials  naxexs = fhoa_—Ss2g Foundation refabricated prefabricated SMI feinforced Hace od elation biastic ff bo
am foundation reinforced jand API
arehouse all board fwall board concrete tel
inder lima increte for water indows
column —_Polum roofing
arg ange Reinforced [Cast-in- stin. [EPS boardWood
5 Peronator, — axexs tos fazq=— Foundation Fete ated prefabricated foncrete place lace r joors andy bo
farehouse sal all board fall board jingle reinforced inforced }"Sulation plastic
undation ncrete jand _ APPisteel

MOKA ENVIRONMENTAL AND GEOTECHNICAL CONSULTANTS JULY 2011 Page 121

ENVIRONMENTAL IMPACT ASSESSMENT FOR THE SOUTH EAST OREBODY FOR NFCA MINING PLC

4.11.31 Volume of Material to be transported

The total volume of material to be transported outside and inside the proposed
project site has been estimated at 4,261,680 tonnes per annum.

Table 4.9: Volume of Transport per annum

=
No. a Unit Quantity | Source | Destination | Method
Jame
5 Outside
1 Dynamite ta 1926 Factory In-factory | Automobile
Non- Ten Outside Automobile
2 | electrical 47.66 Factory | In-factory
| detonator thousands/a
Ten Outside Automobile
3 Nonel thousands/4 296.27 Factory In-factory
4 | Drill Piece/a 4829 | OUISIDE | in tactory | Automobile
Factory
5 Drill stem Piece/a 475 Se In-factory Abtomebile
actory
‘i ql Outside Automobile
6 | Drillshank | Piece/a 271 Factory In-factory
Outside Automobile
7 Tyre Piece/a 476 Factory In-factory
5 Manel Outside Automobile
8 | Oils Million litre/a | 128.4 Factory In-factory
Outside | Backfill Automobile
9 | Cement tla 72703 Factory | station
Outside | Ore Automobile
10 | Steel ball tla 1980 Factory | dressing
plant
Outside | Ore Automobile
11 | Liner tla 660 Factory | dressing
plant
12 | Adhesive m2 1650 Outside | Ore Automobile
dressing

ee
MOKA ENVIRONMENTAL AND GEOTECHNICAL CONSULTANTS JULY 2011 Page 123
ENVIRONMENTAL IMPACT ASSESSMENT FOR THE SOUTH EAST OREBODY FOR NFCA MINING PLC

Within the mining area there shall be 4 x 32 tonnes dump trucks (one on
standby), 3 scrappers (one on standby) having a loading capacity of 5 cubic

metres.

Automobiles for the living quarters: equipping commuters to carrying the workers
go to and from the compound, as well as the necessary liaison cars for business.
It is initially determined as following:

Table 4.10: Transporting Equipment

Equipment Name Units Capacity
4 Dump Truck 4 32 ton
2 Front End loader 3 5m?
3 Coaches § 65 passengers
4 Fire Engine 2 -
5 Ambulance Ps -
6 Sprinkler 2 -
t Sedan 2 -
8 Off road vehicle 2 -

4.11.33 Waste Disposal Site

The site will be serviced by oxidation
biological treatment of sewer waste. All p

ponds type of arrangement for the
laces that will have offices and shower

rooms shall channel its sewer to this treatment system. The effluent from the

ponds will be recycled for flushing toilets a
discharged to the environment after di
licensed site by ZEMA. The company wil

ZEMA

ind greening the site any excess will be
isinfection through an approved and

acquire a license for the facility from

An area of size 300 X 300 metres shall be designated as a non hazardous solid
waste disposal site. The company will acquire a license from ZEMA to operate
this disposal site. This site shall carter for all waste except hazardous waste and

domestic waste.

MOKA ENVIRONMENTAL AND GEOTECHNICAL CONSULTANTS JULY 2011

ENVIRONMENTAL IMPACT ASSESSMENT FOR THE SOUTH EAST OREBODY FOR NFCA MINING PLC

4.12.6 Tailings Thickener

The thickener shall separate the tails and water. The under flow shall collect as
tailings and the overflow shall be water without solids. This water will be re-
circulated back into the plant and used as process water. The tails will report to
the backfill plant where some will be used as fill material for the stopes
underground and some will be taken through a pipeline to the tailings dam for
final disposal.

The thickener basin shall store the under flow material from the thickener before
it is transferred to the backfill plant or the tailings dam.

4.12.8 Canteen Building

The canteen building shall be used as a kitchen for cooking meals for the
employees at the mine. Employees will be required to buy meals at their own
expenses..

4.12.9 Return Water Pump Station

The decanted clean water from the tailings dam will be passed to a re-circulating
pump station and conveyed to the re-circulated water sump.

With flow rates of 8500 m*/day re-circulated water will be used for industrial
purposes only. The re-circulation water pump station shall be equipped with two
250SS900 type water pumps each having a power rating of 220KW. Only one
shall be in use at any time, the other one shall be on stand by. The PVC pipe
type shall be used in the re-circulation water sump station.

4.12.10 Circulating Water Pump Station

The circulating water pump station will be equipped with water pumps to keep
pumping the water in the water circuit to all the departments and required
operations.

4.12.11 Water pump station for production and fire protection
4.12.11.1 Water supply

The source of water for the proposed project will be from underground. This shall
constitute both domestic water and industrial water supply. The sections 5.6.1 to
5.6.6 describe activities of water supply during the operational phase. The
preparation / planning phase of the water supply system shall involve clearing
and levelling the water treatment and septic soak way sites, surveying and
marking out the exact dimensions and preparation of drawings for the water
treatment plant and the septic tank and soak way system. This phase shall also
incorporate siting and doing the drawings of the pump station.

Construction stage shall involve digging, compacting the floor and lining of the
reservoir, construction of the pump station and installation of pumps, digging and
construction of the septic tank and soak way biological treatment compartments.

MOKA ENVIRONMENTAL AND GEOTECHNICAL CONSULTANTS JULY 2011

Page 127
ENVIRONMENTAL IMPACT ASSESSMENT FOR THE SOUTH EAST OREBODY FOR NFCA MINING PLC

4.12.18 Main step-down substation

The main step down substation shall be equipped with a step down transformer
and shall reduce the voltage from the 33kV to what is required by different
departments and activities.

4.12.19 Tailings conveying building (Backfill Plant)

The tailings conveying building will receive the tailings from concentrating
process and transfer the under flow to underground stopes and the overflow to
the tailings dam for final disposal. It will save as a backfill plant.

4.12.20 Stowing system building

This is where tailings will be treated. The pH of the tailings will be neutral. The
final concentrator tailings leaving scavenger cells will be pumped to a back fill
plant for classification. Hydrocyclones will be used to classify the tailings into
coarse sand and fines. The coarse fraction will be mixed with some cement and
pumped to the worked out stopes underground where it will be used as back fill
to fill the holes left after mining out the ore in the stopes. The fines will be
pumped to the tailings dam for final disposal.

4.12.21 Warehouse

The warehouse building shall be use to store materials required in different
departments when they are brought to the mine site..

4.12.22 Fire Station

In the estimation of water supply for the purpose of fire fighting at the mine it is
assumed that the mine catches fire at the same time and it has duration of 2
hours. The fire fighting water supply network shall draw water from the 5000
cubic metres storage reservoir at the mine. This shall be the same reservoir that
shall provide domestic and industrial / process water. Two XBD10/30-125G/5
type fire pumps with a power rating of 450kW per unit shall be installed at the
pump station for the purpose of drawing water in case of fire at the mine site.
Each pump shall be able to pump as much as 40 L/s and only one pump will be
used at a time if a fire occurred. The other one shall be on stand by.

A 160 cubic metres water storage tank shall be installed on the rooftop of the
tallest building to store water for fire fighting purposes. Fire fighting water supply
network pipes shall employ galvanised steel pipes.

Portable dry powder fire extinguishers will be placed at strategic designated
places in plant area to be used for fire fighting in case of any fire

4.12.23 Security Guards' Room

The security guards’ room shall be used as a security check point at the entrance
of the plant. Employees and contractors entering the plant will have to be
checked before entering and leaving the plant. Vehicles and trucks shall also be
checked likewise.

MOKA ENVIRONMENTAL AND GEOTECHNICAL CONSULTANTS JULY 2011

Page 129

ENVIRONMENTAL IMPACT ASSESSMENT FOR THE SOUTH EAST OREBODY FOR NFCA MINING PLC.

suspended in the water to settle at the bottom and there by only clear water will
be discharged. In situations when there shall be inadequate process water
supply clear water from the sedimentation pond shall be taken back into the plant
to be used as process water

4.13 Surface Infrastructure — Closure/ Decommissioning Phase

The surface infrastructure will require disconnection of power supply, reclamation
of any materials that can be used elsewhere, demolition of concrete foundations
and walls, grading, re-profiling and re-vegetation of the grounds.

The power line and its associated infrastructure (transformers) shall be
uninstalled. The Southeast Orefield shall first be isolated from power (Cut from
power), power lines uninstalled, poles dug out and removed, the way leave re-
vegetated

4.14 Mining Methods

The preparation/ planning of mining methods involved reviewing of different
mining methods in relation to the southeast ore body characteristics, selection
and design of the chosen mining method. Post pillar Sublevel Backfill and Room
& Pillar Backfill Mining Methods were selected depending on the dip and
thickness of the ore body. Figure 4.5 and 4.6 show the detailed designs of the
post pillar sublevel and room & pillar backfill mining methods respectively.

Construction phase involves mining of the primary and secondary development.
This development constitute mining such infrastructure as the ore pass sublevel
drifts (footwall drives), access cross cuts, ventilation raises, drainage drives and
raises, mining drives (access to the ore body). The construction stage prepares a
stope for long hole drilling and finally blasting.

Closure/ decommissioning of stopes underground will be progressive. This
implies that as one stope is fully developed; blasting and the production will
follow. Once the stope has produced its expected tonnage (depending on
grades), access to the stope will be closed and barricaded and if there is need to
seal, that will be done in order to control the air flow.

4.14.1 Ore body Characteristics

The Southeast Ore body is one of deposits in the mineral exploitation license of
NFC Africa Mining PLC. The Southeast ore body occurs between foot
conglomerate of the basement granite and dolomite argillite. It is a strata bound
and shale type copper ore deposit and can be divided into three sections the
footwall schist ore, main ore and roof argillaceous ore. There are two mineralized
belts in Southeast Ore body, the North belt with N-1, N-2 and the South belt with
S-1 and S-2 ore bodies

The southeast ore body lies at a depth of between 550~1000 metres, displaying
smoothly waving configuration. The horizontal project area is approximately
2.0km’, The thickness of ore body ranges from 2.32 to 21.68 metres, with
average thickness of 9.41 metres. The dip ranges between 5~15°.

MOKA ENVIRONMENTAL AND GEOTECHNICAL CONSULTANTS JULY 2011

Page 131

ENVIRONMENTAL IMPACT ASSESSMENT FOR THE SOUTH EAST OREBODY FOR NFCA MINING PLC

R
S=—*. ROD

300 @
Where;

S is the Rockmass quality index;
R, is the UCS of rock;

RQD is the rock quality index and it is equal to ratio between the length of the
core which is longer than 10cm and the total length of the drilll core

The hanging wall rocks are mainly Lower Roan sandstone and argillaceous
quartzite, with a thickness of 15 to 30 metres and saturated UCS of 56MPa
(sandstone) and 132MPa (argillaceous quartzite), with an average of 94MPa,
and RQD of 97%. S is equal to 0.30 according to the above formula and the rock
mass quality can be assessed as being medium.

The ore body is chalcopyrite and pyrite sandy slate, with an average thickness of
20 metres, saturated UCS of 55MPa and RQD of 98%. S is equal to 0.19 and the
rock mass quality can be assessed as medium.

The footwall is quartzite and argillaceous conglomerate, with an average
thickness 10 — 50 metres, saturated UCS of 99MPa (quartzite) and 77MPa
(argillaceous conglomerate). This gives an average of 87MPa and RQD of 98%.
S is 0.28 and the rock mass quality can be classified as medium.

4.14.3 Hydro geological conditions

The main aquifers in the mining area are the weak water-rich Quaternary, weak
water-rich weathering zone, the Upper Roan group with structural karst breccia
middle water-rich. There is a huge impermeable layer with a thickness of 180 -
530 meter in the roof strata. During exploration, no hydraulic conductive
structures were found in the impermeable layer and some straight cleavages with
a linear fracture rate of 0.3 per metre was found occasionally. So the
groundwater has no direct impact on the ore deposit water content.

Naturally, there are no direct hydraulic connections between the streams/ rivers
and the main aquifers. And due to the huge thick impermeable layer in the roof,
the surface waters have no direct impact on the ore deposit water content.

4.14.4 Cut and Fill Mining Method — General Principle

Cut and fill stoping, is normally an overhand and replaced mining method in
which horizontal slices of ore are excavated in the stope and replaced with waste
as fill. The fill can be a combination of waste rock and tailings. The filling is

MOKA ENVIRONMENTAL AND GEOTECHNICAL CONSULTANTS JULY 2011

Page 133

ENVIRONMENTAL IMPACT ASSESSMENT FOR THE SOUTH EAST OREBODY FOR NFCA MINING PLC

4.14.6 Post Pillar Stoping

The post-pillar method is used for wide ore bodies with a greater vertical extent
than can be mined with the room and pillar method. As each horizontal cut is
mined and backfilled, pillars are maintained to support the back. Pillars become
tall and slender, but the backfill prevents buckling.

Ore competency should be good to prevent pillar and back failure. Post-pillar can
be classified as an overhand stoping method.

4.14.7 Unsupported Backs

In competent ore, the stope back may require little or no support. An occasional
rock bolt or stull may be required to support a loosened slab

4.14.8 Rock-bolted Backs

The most common method of back support in overhand stopes is the installation
of rock bolts on a pattern after each blast. This minimizes the extent of
unsupported back that men must work near or under. Rock bolts prove to be a
nuisance when mining the next cut, however, because blast holes may be drilled
into an installed rock bolt, and rock bolts have to be manually removed from the
broken ore.

4.14.9 Reasons for Selecting Cut and Fill
4.14.9.1 Ore Body Geometry

The shape of an ore body is important to the selection of a mining method. Cut
and fill methods are almost always considered for steeply dipping veins. Most cut
and fill stoping and development methods rely to some extent on gravity flow of
broken rock, and thus veins with dips less than the angle of repose (< 45°) of
broken rock must be mined using footwall or hanging wall development.

Irregular ore bodies, such as replacement ore bodies, are often candidates for
cut and fill mining.

Whenever mining requires manned stopes with potentially high backs and walls,
cut and fill mining is used to improve safety and wall support by limiting the
working height of a stope. Backfill provides a working floor at a convenient
elevation for mining activities.

4.14.9.2 Mining Selectivity/Grade Control

Because of the limited open volume of cut and fill stopes and the wall supporting
function of backfill, very irregular surfaces can be followed precisely. Greater
selectivity results in a higher grade ore product, which is important to the
economics of a mining operation.

rr

MOKA ENVIRONMENTAL AND GEOTECHNICAL CONSULTANTS JULY 2011

Page 135

ENVIRONMENTAL IMPACT ASSESSMENT FOR THE SOUTH EAST OREBODY FOR NFCA MINING PLC

4.14.9.9 Cost

Cost is a primary consideration in the choice of a mining method (see 19.1.5).
Cut and fill mining will generally be more expensive than open stoping. However,
the previous criteria may rule out all methods except cut and fill, or the reduction
in dilution may be financially attractive and justifiable.

4.14.11 Mining methods to be adopted

The Southeast Ore body is an underlain deposit; at a depth of 550 - 1000 metres
with average thickness of 9.35 metres. Open pit is not suitable. The ore body will
be exploited using underground mining methods.

It is planned that the ore body will be mined using post pillar mechanized
sublevel backfill mining method and room & pillar delayed backfilled mining
methods depending on ore thickness and dip.

Where the ore body has thickness greater than 10 metres and dipping between
15 and 20 degrees, post pillar mechanized sublevel backfill mining method will
be adopted Where the ore body is less than 6 metres thick and dip less than 10
degrees, room & pillar delayed backfill mining method will be employed.

All these two fall in the category of cut and fill mining method.

MOKA ENVIRONMENTAL AND GEOTECHNICAL CONSULTANTS JULY 2011

Page 137

ENVIRONMENTAL IMPACT ASSESSMENT FOR THE SOUTH EAST OREBODY FOR NFCA MINING PLC

ROSS SECTION

LEGEND

1- Sublevel Drift
, 2-Acessto Orebody

¢ 3-Sublevel Drift in Orebody
4-Post Pillar
$-Backfill Material

rt . 6-Crown Pillar

7- Rib Pillar
8-Drainage Raise
9-Drill & Ventilation Raise

REREAD 1d
Room and Pillar Delayed Backfill
Mining Method

Note
‘Theimstid willbe adopes i he cfebody wih lessthan Gmty 10,

Figure4.6: Room and Pillar Delayed backfill Mining Method

MOKA ENVIRONMENTAL AND GEOTECHNICAL CONSULTANTS JULY 2011

Page 139

ENVIRONMENTAL IMPACT ASSESSMENT FOR THE SOUTH EAST OREBODY FOR NFCA MINING PLC

The formula below can be used to calculate the caving height of the caving zone
in practice:

Sea ee
~ (k—lDeosa

Where; h is the height of caving zone:
mis the height of mined out void;
k is the broken swell index;
ais the dip of ore body.

4.14.14 Crack Zone

The overlaying rock, in which the cracks, separations and fractures come into
being, but maintaining a layered structure, is called crack zone. It beds between
the caving zone and curving zone, and larger cracks, deformations and failures
will appear in it. The failure features are not only the cracks and fractures which
are vertical to the bedding planes but also the separations are parallel.

When mining under the water, the caving zone and crack zone is called hydraulic
conductivity fracture zone. The height of hydraulic conductivity fracture is related
to rock characteristics. For the weak rocks, the height is 9 to 12 times of the
mined height. For the moderate rocks, the height is 12 to 18 times of the mined
height. For hard rocks, the height is 18 to 28 times of the mined height.

4.14.15 Curving zone

The curving zone refers to the whole rocks above the crack zone up to the
surface, the strata movement features are as following: there will be continuous
and regular movement, but the stratum maintain integrity and layered structure,
and some separations will appear in the lower part of the zone. In the vertical
sections, the sediment difference among all parts is minimal. The curving zone
height is mainly impacted by the mining depth. When the mining depth is small,
the curving zone does not exist, and the hydraulic conductivity fracture zone will
be up to the surface. When the mining depth is large enough, the height of
curving zone can be much higher than the sum of the heights caving zone and
crack zone. And the underground mining will not affect little to the surface.

The factors of deformation, Mining depth, the dip of the ore body; the shape of
the ore body in plan; the strength of the ore body; the strength of the surrounding
country rock; the strength of the overburden or cap rock; the presence of major
structural features such as faults and dykes intersecting the ore body and cap
rock, the depth of mining as defined by the undercut level and the associated in
situ stress field, the slope of the ground surface; any prior surface mining; the
placement of fill in a pre-existing or newly produced crater; and nearby
underground excavations.

MOKA ENVIRONMENTAL AND GEOTECHNICAL CONSULTANTS JULY 2011

Page 141

ENVIRONMENTAL IMPACT ASSESSMENT FOR THE SOUTH EAST OREBODY FOR NFCA MINING PLC

The Southeast ore body bedded gently dipping at 10 degrees on average,
moderate thickness of 10 metres and located between 550 — 1000 metres below
the surface. The post pillar backfilled mining method and room & pillar delayed
backfill method will be used, so many substantial rib pillars will be planned to be
left to support the roof, the ratio of pillar to stope is about 20~30%.

Void treatment by strip packing or hydraulic or pneumatic solid stowing can
reduce the subsidence in a single panel by more than 50% depending on the
nature and timing of the treatment. The largest reductions are obtained for solid
stowing carried out immediately after mining. Stowing has been used
successfully in Europe, India, the UK and the USA, for example, to control
subsidence, particularly for thick seam and multi-seam extraction. However, it
adds to mining costs and has an impact on rates of production in highly
mechanized operations.

In the Southeast Orefield, the backfill mining methods will be used, so the voids
will be filled with waste or classified tailings or paste backfill material in time, the
roof rock of the void will be supported and then the subsidence or failure can be
controlled effectively and reduce the extent or height of the caving and crack
zone.

Harmonic extraction involves the phased removal of the mineral from a critical
area such that the ground surface is lowered smoothly and horizontal strains are
minimized. The technique may be used to protect structures that are especially
important or susceptible to subsidence -induced damage. Harmonic extraction
requires that the panel be advanced in at least two faces maintained at a
carefully calculated distance apart. The orientation of the structure with respect to
the direction of face advance determines whether protection against the
transverse or the longitudinal surface wave is the more important. Peng (1992)
provides illustrations of harmonic extraction in single and multi-seam mining, but
indicates that the method is only applicable when a single entry system between
panels is used.

In Southeast Ore body mining plan, the excavation schedule should be carefully
calculated and arranged in order to realize the harmonic excavation to protect the
ground surface such as the main roads, rivers & streams and farms etc.

4.14.17 Possible impact of Underground Mining

Given that the swell index is 1.5, average ore thickness being 10 metres and the
dip of 10 degrees and assuming no rib pillar left and no backfilling done, the
height of caving can be estimated as;

MOKA ENVIRONMENTAL AND GEOTECHNICAL CONSULTANTS JULY 2011

Page 143

ENVIRONMENTAL IMPACT ASSESSMENT FOR THE SOUTH EAST OREBODY FOR NFCA MINING PLC

stope shall be filled with solids and there shall be no subsidence or caving of
ground.

The process of Backfill plant will be fully automated and computerised. The use
of cement in the mixing process in the agitator will ensure that the backfill
material will give high strength of fill, relative good stability and no weathering of
filled in material once deposited in the stope.

—K—KeFrK=——_—_a=_e_ewwweaa.-.-. nn
MOKA ENVIRONMENTAL AND GEOTECHNICAL CONSULTANTS JULY 2011 Page 145
ENVIRONMENTAL IMPACT ASSESSMENT FOR THE SOUTH EAST OREBODY FOR NFCA MINING PLC

4.15 Ore Processing Methods
4.15.1 Process Flowsheet

The process flow sheet for the proposed concentrator for the Chambishi
Southeast ore is summarized in figure 4.10. Run-of-mine ore will be crushed to —
225mm at an underground crushing plant and hoisted by skip to the surface
where a conveyor belt will transport it to a coarse ore bin (effective storage
capacity of bin will be 10000 tonnes). Crushed ore from the bin will be fed onto a
conveyor belt by a vibratory feeder and transported to a semi autogenous (SAG)
mill for coarse grinding to 20% - 75 microns (i.e. 20% -200 mesh). Ore slurry
from the SAG mill will flow to a sump by gravity. Ore slurry from the sump will be
pumped to hydrocyclones for classification. Overflow from hydrocyclones will flow
to the flotation plant whilst underflow sands will flow to a ball mill for further
grinding. Ore slurry from the ball mill will flow into a sump from where it will be
pumped back to the hydrocyclones. The fineness of grind for the ore will be 65%
- 75 microns.

Cyclone overflow from the grinding circuit will flow into an agitation tank for
mixing with flotation reagents. Ore slurry from the agitation tank will be pumped
to the roughing flotation machines. Concentrate from roughing will be pumped to
three cleaning stages whilst rougher tailings will be pumped to two scavenging
stages. Cleaned concentrate from stage 1 will be re-cleaned in stages 2 and 3 to
make a final concentrate assaying 24% copper and 0.6% cobalt.

The copper concentrate will flow to a thickener whilst thickener underflow (60%
solids w/w) will be pumped to ceramic filters for filtration to attain a final moisture
content of 8 — 10%. The filtered concentrate will be transported to Chambishi
Smelter by road trucks.

Final tailings from scavenging stage 2 assaying 0.26% copper and 0.06% cobalt
will be pumped to a grading plant where sands will be separated out for use as
backfill in mining operations while fines will be pumped to a tailings dam for
disposal.

MOKA ENVIRONMENTAL AND GEOTECHNICAL CONSULTANTS JULY 2011

Page 147

ENVIRONMENTAL IMPACT ASSESSMENT FOR THE SOUTH EAST OREBODY FOR NFCA MINING PLC

4.15.2 Ore Transportation

The run-of-mine ore will be transported by conveyor belt to the underground
crushing plant. Ore from the crushing plant to the coarse ore bin will be
transported by skip and from ore bin to SAG mill transportation will be by
conveyor belt. From the SAG mill to the rest of the concentrator ore will be in
slurry form and transportation between the various stages will be by pipes and
pumps. Filtered copper concentrate will be transported by conveyor belt to the
loading bay and then by road trucks to the smelter.

4.15.3 Process Buildings
Process sheds to be constructed at the site will include:

¢ Conveyor belt corridor

° Coarse ore bin

¢ Grinding and flotation building

© Copper concentrate thickening and pumping station
« Filtration plant building

¢ Tailings thickener

¢ Tailings Pump House

4.15.4 Non-Process Buildings
Non-process buildings to be constructed at the site include:

e Administration offices

e Ablution facilities and change room

* Gate house, security and access control area
« Laboratory

* Engineering workshops

4.15.5.Tailings Disposal

Tailings from the concentrator will be produced at the rate of 9209 tonnes per
day (or 3,038,970 tonnes per annum) assaying 0.26% copper and 0.06% cobalt.
A tailings dam will be constructed on the Lusala stream and tailings from
concentrator operations will be deposited there for 25 years of mine operations.
Much of the Lusala stream lies within the Mukulumpe farm and currently the
stream is dammed on two points to store water for irrigation. The tailings dam will
be located down stream from the irrigation dam before the confluence with the
Mwambashi stream.

MOKA ENVIRONMENTAL AND GEOTECHNICAL CONSULTANTS JULY 2011

Page 149
ENVIRONMENTAL IMPACT ASSESSMENT FOR THE SOUTH EAST OREBODY FOR NFCA MINING PLC

Figure 4.12 Selected site for tailings dam location on Lusala Stream
downstream of the irrigation dam.

4.15.5.2 Water drainage and flood-prevention structure

The water drainage and flood prevention of this impoundment uses a concourse
system, that is, the same system is used for water drainage and flood prevention.
Considering the relatively flat topology of this reservoir and relatively higher
tailing piling in the reservoir at the final stage, the water drainage flood prevention
system which combines the water drainage well and drainage pipe is adopted, in
which the water drainage pipe is used for drainage and the water drainage well is
used for containing the water. Plans have been made to construct a frame type
water drainage well of 15.0m height and 3.0m inner diameter, and a reinforced
concrete water drainage pipeline of 90m length, 1.5m inner diameter, slope 2%,
at downstream of the tailings impoundment. This pipeline will extend over the
natural ground slope out of the impoundment. A spillway is to be constructed on
the dam downstream the tailings impoundment. The inlet water in the spillway
will be 13.5m high and 6.0m wide of a mortar-constructed stone structure, which
will assist the water drainage well in discharging the flood water during the flood
season.

In order to prevent embankment failure by overtopping due to storm rain water
and to effectively discharge the penetrated water, a water drainage ditch is to be
constructed on the outer side of the reservoir, slope 1.0%, trapezoid section,
initial section depth 0.5m, width 0.5m and slope angle 45° at bottom, extending to
the return water pool downstream.

4.15.5.3 Return water system

The tailings from the ore dressing plant, together with the water from the tailings
impoundment will be clarified in the tailings impoundment. Part of the water will
naturally be vaporized and part of will remain inside the tailings apertures in the
impoundment. The bulk of the water in the tailings from the ore dressing plant will
be reclaimed and sent back to the ore dressing plant as a supplement for
process water.

MOKA ENVIRONMENTAL AND GEOTECHNICAL CONSULTANTS JULY 2011

Page 151

ENVIRONMENTAL IMPACT ASSESSMENT FOR THE SOUTH EAST OREBODY FOR NFCA MINING PLC.

To ensure the safety of the tailings dam and to enhance the management
measures, specific management staff and maintenance personnel are to be
assigned to the tailings dam to ensure close monitoring in every shift. Regular
patrol inspections shall be carried out on the tailing dam. A guard room is to be
set up near the tailings dam.

The tailings dam guard room will be supplied with power for lighting from the
concentrator and telecommunication equipment which will be controlled by the
concentrator. A land telephone will be installed in the guard room.

4.15.5.5 Management of the tailings dam

The tailings dam is the last work step in the course of mine production. It is a
place used for environmental protection and a place where the tailings are piled
orderly and safely. The production practice over a century has evidently proved
the method of piling the tailings in a tailings dam used today in the production is a
relatively mature and effective method. However in the whole mining industry, a
few mining enterprises have encountered problems with their tailings dams, such
as collapsing of the structures, blockages, landslides, dam failure and etc. These
accidents are due to both subjective and objective causes. They have brought
about serious economic losses and personal hazards to the residents and
industrial enterprises in the area around the reservoir and in the downstream
area of the reservoir. This has negatively affected the mining enterprise in terms
of social benefit and economic benefit. Therefore the security of the tailings dam
is the most important issue of the production management of the mine.

The hazardous accidents at tailings dams have mainly been attributed to the
following causes:

Unstable dam slopes that have caused overall or local landslide resulting in
water and sand discharge out of the impoundment

The insufficient discharging capacity of the drainage structure in the embankment
has caused the water in the impoundment to overflow over the dam and
consequent dam collapse

During the flood season, due to improper management, the arch cover in the
drainage well is set at too high a position which has caused the water level in the
impoundment to increase constantly. If this increase is not stopped the saturated
water level in the dam body increases causing the penetrated water to overflow
from the dam slopes resulting in damaging of the dam body by the penetrated
water flow

Due to improper management, the tailings slurry is discharged along a line
parallel with the dam axes causing too much water accumulation in front of the
dam resulting in some parts of the dam body to begin to slide and to break.

To ensure the safety of the tailings dam and enhance the management
measures, specific management staff and maintenance personnel will be
assigned to the tailings dam to ensure constant monitoring in every shift. Regular

MOKA ENVIRONMENTAL AND GEOTECHNICAL CONSULTANTS JULY 2011

Page 153
ENVIRONMENTAL IMPACT ASSESSMENT FOR THE SOUTH EAST OREBODY FOR NFCA MINING PLC.

(9) Maintenance and management of the tailings transfer pipeline will be
enhanced. In case of an accident the pipeline will be shutdown, cleaned and
discharged to prevent tailings leakage due to blockages in the pipeline.

4.15.6 Water Requirements

Total water consumption in the mine: 38590.0 m°/d
New water consumption in production: 13750.0m°/d
Living water consumption: 840.0m°/d

Water circulation volume: 15500.0m*/d

Backwater volume: 8500.0m%/d

4.15.7 Water resource

Process water as well as domestic water will be supplied from underground. The
normal water discharge under the shaft of N1 ore body will be enough to meet
the demands for process water and domestic water except drinking water which
will be supplied in barrels from an out outside source. Water for fire prevention
will also come from underground.

4.15.8 Chemicals and Reagents Associated with Chambishi
South East Concentrator

Chemicals to be used at the concentrator will include collectors, frothers,

flocculants and lime as listed in table 1.
Table 4.12. List of chemicals to be used by Chambishi South East Concentrator.
Name Supplier Country of | Consumption | Use
Origin
Collectors Cytec Industries | UK 80-120g/t Flotation
(Xanthates)
Frothers Cytec Industries | UK 10-20g/t Flotation
Flocculants Cytec Industries | UK 10-20g/t Settling
aids
Lime Ndola Lime | Zambia 5-10kg/t Flotation
Company

rr
MOKA ENVIRONMENTAL AND GEOTECHNICAL CONSULTANTS JULY 2011 Page 155
ENVIRONMENTAL IMPACT ASSESSMENT FOR THE SOUTH EAST OREBODY FOR NFCA MINING PLC.

4.16.4 No Project Option
The no project option will result:

* No construction of the mine and leach plant

* No expenditure on construction of the plant

* No employment to the surrounding community during the construction and
operation of the plant

e No disturbance to the land except what has already been cleared for
exploration

« Loss of investment worth millions of dollars

« Loss of Tax revenue by Government

2 « Loss of Tax Revenue by Kalulushi Municipal Council

rr
MOKA ENVIRONMENTAL AND GEOTECHNICAL CONSULTANTS JULY 2011 Page 157
ENVIRONMENTAL IMPACT ASSESSMENT FOR THE SOUTH EAST OREBODY FOR NFCA MINING PLC

Environmental
Aspect

Item
no.

Objective

Rating

Environmental Management

Responsible
Person

Timing

Start | End

plant and workshop equipment
will be first priority

Manager

87

Noise reduction measures such
as sound insulation and noise
enclosure will be used in
electric equipment.

Site
Manager

2011 | 2016

88

The main air blower room will
be sound proof and will have
sound proof walls to protect the
employees from high noise
levels,

Site
Manager

2011 | 2016

89

Planting trees along access and
periphery roads shall shield and
reduce noise levels.

Site
Manager

2011 | 2016

Soil

To protect soil from | 90
contamination from

fresh and used oil spills.

Refuelling of construction
equipment will be done in
designated areas and periodic
maintenance will be done on all
equipment to avoid oil leaks
getting into the soil.

Site
Manager

2011 | 2016

91

Drip trays will be used in

Site

2011 | 2016

MOKA ENVIRONMENTAL AND GEOTECHNICAL CONSULTANTS JULY 2011

Page 215

ENVIRONMENTAL IMPACT ASSESSMENT FOR THE SOUTH EAST OREBODY FOR NFCA MINING PLC

Environmental | Objective

Aspect

Item
no.

Rating

Environmental Management

Responsible
Person

Timing

Start

End

Surface Infrastructure — Preparation/ planning and Construction

To
contamination

Air Quality

prevent
of

ambient air by dust.

78

Water bowsers will be used to
spray access roads and all
construction sites to suppress
dust.

Site
Manager

2011

2016

79

lf available molasses will be
sprayed on roads and
construction sites to suppress
dust formation.

Site
Manager

2011

2016

80

Trees to be planted along the
plant site periphery and access
roads to act as wind breaker.

Site
Manager

2011

2016

Surface Water
Quality

To prevent

surface

| water contamination

81

drains will be
constructed around all
infrastructures to be
constructed. These storm water
drains will prevent erosion of
soil and run into the main storm
water drain that will lead into a
series of settling ponds.

Storm water

Site
Manager

2011

2016

MOKA ENVIRONMENTAL AND GEOTECHNICAL CONSULTANTS JULY 2011

Page 213

®

ENVIRONMENTAL IMPACT ASSESSMENT FOR THE SOUTH EAST OREBODY FOR NFCA MINING PLC

Environmental
Aspect

Objective

Item
no.

Rating

Environmental Management

Responsible
Person

Timing

Start

End

acceptable levels.

exceed 82 dB. Safety officers
will monitor the use of ear
protection on the mine.

125

Trees planted along access
roads and the plant periphery
will not only act as a wind
breaker but also sound proof.

Manager
Environment

2017

2040

| Solid waste

Dispose solid waste

accordingly

126

Waste coming from different
sources will be segregated
accordingly.

|

Manager
Environment

2017

2040

127

An area for solid waste
segregation will be marked out
and labelled according to kinds
of waste to be placed in those
areas.

Manager
Environment

2017

2040

128

In different places colour coded
bins will be placed according to
type of waste to put in those
bins.

Manager
Environment

2017

2040

To put in place waste

management
procedure.

129

A waste management
procedure to be put in place.

Manager
Environment

2017

2040

MOKA ENVIRONMENTAL AND GEOTECHNICAL CONSULTANTS JULY 2011

Page 223

ENVIRONMENTAL IMPACT ASSESSMENT FOR THE SOUTH EAST OREBODY FOR NFCA MINING PLC

Environmental
Aspect

Objective

Item
no.

Rating

Environmental Management

Responsible
Person

Timing

Start | End

136

Warning signs to be written in
symbols, English and
Vernacular language

Manager
Security

2017 | 2040

To minimise health and | 137

safety risks.

All employees shall undergo
medical examinations once
every year to ascertain their
fitness.

Mine
Manager

2017 | 2040

| 138

A medical fitness certificate will
be required before a person is
engaged.

Mine
Manager

2017 | 2040

139

| All plant equipment will be

subject to a routine
maintenance programme to
ensure they are in good working

| order, hence minimising health

and safety risks.

Workshops
Manager

2017 | 2040

All workers whether contractor
or not will be subject to wearing
appropriate personal protective
equipment (PPE) depending on
the work type and place.

All Managers

2017 | 2040

141

All workers to go through safety

All Managers

2017 | 2040

MOKA ENVIRONMENTAL AND GEOTECHNICAL CONSULTANTS JULY 2011

Page 225

ENVIRONMENTAL IMPACT ASSESSMENT FOR THE SOUTH EAST OREBODY FOR NFCA MINING PLC

Environmental Objective Item | Rating | Environmental Management Responsible | Timing
no. Person
SPEC Start | End
| Landscape and | To protect visual | 148 | L Demolition of all surface | Manager 2041 | 2045
Visual characteristics of the infrastructure, grading and re- | Environment
Characteristics | landscape. profiling of the surface and re-
vegetation will change the
landscape and visual
characteristics.
Land use To rehabilitate the area | 149 | L Demolition of all surface | Manager 2041 | 2045
infrastructures, grading and re- | Environment
profiling of the surface and re-
vegetation.
Soil, Surface | To abate effects of ARD | 150 | S Determine ARD forming | Manager 2041 | 2045
and ground} on soil, surface and potential of the waste rock and | Environment
water | groundwater. tailings.
Mining Methods — Preparation/ Planning and Construction Phase
Air Quality To prevent} 151 |S Water and air blasts to be used | Mine 2011 | 2016
contamination of whenever blasting is being | Manager
underground air conducted.
MOKA ENVIRONMENTAL AND GEOTECHNICAL CONSULTANTS JULY 2011 Page 227

ENVIRONMENTAL IMPACT ASSESSMENT FOR THE SOUTH EAST OREBODY FOR NFCA MINING PLC

Environmental
Aspect

Objective

Item
no.

Rating

Environmental Management

Responsible
Person

Timing

Start

End

and fumes from drilling,
blasting and diesel units

wet drilling methods to avoid
dust generation into the mine
environment.

Manager

173

Diesel equipment to be
equipped with gas absorbers

Mine
Manager

2017

2040

174

Use of low Sulphur content fuel
will be prioritised

Mine
Manager

2017

2040

175

Ends shall be washed before
lashing

Mine
Manager

2017

2040

176

Use of water blasts shall be
prioritised

Mine
Manager

2017

2040

177

Ventilation section to monitor air
quality underground according
to schedule.

Mine
Manager

2017

2040

Noise

To minimise noise
levels to acceptable
levels.

178

All mine equipment and
machinery will be subject to a
routine maintenance to ensure
they are in good working order,
hence minimising noise levels.

Mine
Manager

2017

2040

179

Only recommended and
approved explosives shall be

Mine

2017

2040

MOKA ENVIRONMENTAL AND GEOTECHNICAL CONSULTANTS JULY 2011

Page 232

ad

ENVIRONMENTAL IMPACT ASSESSMENT FOR THE SOUTH EAST OREBODY FOR NFCA MINING PLC

Environmental | Objective Item | Rating | Environmental Management Responsible | Timing
no. Person
MSEC Start | End
inductions Manager
To quickly attend to/186 | VS An on site ambulance will be | Mine 2017 | 2040
accident victims provided in case of any | Manager
accident requiring transporting
of the patient to the nearest
hospital.
Tailings Use tailings to backfill] 187 |S Classified tailings to be used to | Mine 2017 | 2040
stopes fill the goabs underground Manager
Waste Rock Use waste rock to/188 |S Part of the waste rock shall be | Mine 2017 | 2040
backfill stopes | used to fill the mined out stopes | Manager
Mining Methods — Closure/ Decommissioning Phase
Caving To prevent caving and | 189 | VS The mined out voids (goabs) | Mine 2017 | 2040
cracking of the surface will be filled (backfilled) with a | Manager
and surface mixture of waste rock and
infrastructure classified tailings and cement.
190 | VS Chain and rib pillars will be left | Mine 2017 | 2040
between and within stopes | Manager

minimise the height and width
of failure.

MOKA ENVIRONMENTAL AND GEOTECHNICAL CONSULTANTS JULY 2011

Page 234

ENVIRONMENTAL IMPACT ASSESSMENT FOR THE SOUTH EAST OREBODY FOR NFCA MINING PLC

Environmental | Objective Item | Rating | Environmental Management Responsible | Timing
no. Person
Aspect Start | End
levels.
To protect workers from | 164 | VS Employees will wear | Mine 2011 | 2016
noise exceeding appropriate ear protection in | Manager
acceptable levels. workplaces where noise levels
exceed 82 dB. Safety officers
will monitor the use of ear
protection on the mine.
Mining Methods — Operational Phase
Caving To prevent caving and | 165 |S The mined out voids (goabs) | Mine 2017 | 2040
cracking of the surface will be filled (backfilled) with a | Manager
and surface mixture of waste rock and
infrastructure classified tailings and cement.
Only 4.06 m of caving will occur
with backfilling in place.
166 |S Chain and rib pillars will be left | Mine 2017 | 2040
between and within stopes | Manager
minimise the height and width
of failure.
167 |S Relocation of the farming | Chief 2011 | 2016
community directly sited on top | Executive

MOKA ENVIRONMENTAL AND GEOTECHNICAL CONSULTANTS JULY 2011

Page 230

ENVIRONMENTAL IMPACT ASSESSMENT FOR THE SOUTH EAST OREBODY FOR NFCA MINING PLC

Environmental
Aspect

Objective

Item
no.

Rating

Environmental Management

Responsible
Person

Timing

Start

End

152

Road ways to be water sprayed
regularly

Mine
Manager

2011

2016

To monitor the air

quality underground

153

Ventilation section shall take
routine measurements to
measure the levels of
particulate matter, gases and
fumes underground.

Mine
Manager

2011

2016

Accidents

To prevent
workers

injury to

154

Workers shall wear
recommended and appropriate
personal protective equipment
depending where they are
working.

Mine
Manager

2011

2016

155

All works shall have proper
established, documented and
approved procedures.

Mine
Manager

2011

2016

156

Entrances to tips, stopes and
any place that is dangerous
shall be barricaded accordingly

Mine
Manager

2011

2016

Vibrations

To minimise vibrations
and consequently
cracking of surface
infrastructure such as

157

Only recommended and
approved explosives shall be
used at the mine.

Mine
Manager

2011

2016

MOKA ENVIRONMENTAL AND GEOTECHNICAL CONSULTANTS JULY 2011

Page 228

12°380"S:

124208:

2Tag0E

2T-500'E

27°520E

2S20E

2r'S80E

L<. corer, Zinc /

mM

MOTE «—««-2BIOE «= HME RUE |= OO © IDOE IZUE = 2eN4UE
SCALE 1:250 000

o 25 5 10 15 20 25 Km

i Popiuritipiuritirpii

7069-HQ-SML
4 iS

28"160°E

Hate! Prison HospDS

+

28180

7 A

28°200°E

ENVIRONMENTAL IMPACT ASSESSMENT FOR THE SOUTH EAST OREBODY FOR NFCA MINING PLC

Environmental
Aspect

Objective

Item
no

Rating

Environmental Management

Responsible
Person

Timing

Start

End

excess into the surface water.

Noise

To minimise noise
levels to acceptable
levels.

50

All mine equipment and
machinery will be subject to a
routine maintenance to ensure
they are in good working order,
hence minimising noise levels.

Mine
Manager

2017

2040

51

Only recommended and
approved explosives shall be
used in the blasting operations

Mine
Manager

2017

2040

52

Blasting will be
according to the blasting
schedule to restrict noise
pollution to specified times.

conducted

Mine
Manager

2017

2040

To protect workers from
noise exceeding
acceptable levels.

53

VS

Employees shall wear ear muffs
or ear plugs and other
necessary Personal Protective
Equipment.

Mine
Manager

2017

2040

54

VS

Selection of low noise level
equipment when purchasing
equipment will be first priority

Mine
Manager

2017

2040

Vibrations

Reduce vibrations

55

VS

Blasting will be conducted

Mine

2017

2040

MOKA ENVIRONMENTAL AND GEOTECHNICAL CONSULTANTS JULY 2011

Page 208

ENVIRONMENTAL IMPACT ASSESSMENT FOR THE SOUTH EAST OREBODY FOR NFCA MINING PLC

Table 6.1 Environmental Management Plans for the South East Ore body Project

Environmental | Objective Item | Rating | Environmental Management Responsible | Timing
no. Person
Aspect Start | End
Shafts - Preparation/ Planning and Construction Phase
Surface Water|To prevent surface | 1 L Sedimentation pond will be dug | Site 2011 | 2016
Quality water contamination just beside the shaft to store the | Manager
wastewater and solids will be
settled to the bottom while the
clear water is re-used in the
drilling process.
Noise To minimise noise | 2 Ss All plant will be subject to a | Site 2011 | 2016
levels to acceptable routine maintenance to ensure | Manager
levels. they are in good working order,
hence minimising noise levels.
3 $s Only recommended and | Site 2011 | 2016
approved explosives shall be | Manager
used in the blasting of shaft
sinking process.
4 Ss Blasting will be conducted | Site 2011 | 2016
according to the blasting | Manager
MOKA ENVIRONMENTAL AND GEOTECHNICAL CONSULTANTS JULY 2011 Page 198

